Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Christopher Bernard on 21 March 2022.
The application has been amended as follows: 

In the Claims
Claim 1, line 3,  --to each other--  has been inserted after “tethered”;
Claim 1, line 3,  --to form an internal volume of the inflatable structure--  has been inserted after “stitches”;
Claim 1, line 4,  --folded to protrude externally of the internal volume and--  has been inserted after “layer,”;
Claim 1, line 5, “.” has been replaced by  --;--  ;
Claim 1, after line 5, 
--wherein the fixation line comprises a seam comprising stitches; and

Claims 2-3 have been canceled; and 
Claims 8-14 have been canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests ridges formed by folding one of the layers of a drop stitch inflatable structure such that the fold forming the ridge is folded to protrude outward or externally of an internal volume of the inflatable structure and where the folded portion is secured by a fixation line comprising a seam having stitches, together with all the other recited details of independent claim 1.  
US 2014/0251195 to Excoffon is the closest prior art.  Elements 2p of Excoffon are folds in the material layer 2c and 2d.  As such they are ridges (albeit protruding into an internal space of the inflatable structure.)  Excoffon forms fixation lines and discloses that optionally these are overlain with a junction piece 2I”, but does not disclose that the fixation lines are formed by seams made by stitching.  Additionally, Excoffon does not disclose using the folds to form ridges external to an internal volume of the inflatable structure.  
US 2009/0049757 to Potter discloses attaching an internal material (labeled baffles) in Figure 13 by stitching such that it might be an easy combination to add 
None of the prior art teaches or makes obvious the details now recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636